Citation Nr: 0209308	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to August 
1969.

This appeal comes before the Board of Veterans' Appeals from 
a September 1995 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in a 
decision dated in October 1991.  

2.  Additional evidence submitted thereafter includes 
evidence which is not cumulative or redundant, bears directly 
and substantially upon the matter under consideration, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has PTSD, which resulted from corroborated 
stressors experienced during service in Vietnam.


CONCLUSIONS OF LAW

1.  The Board's October 1991, decision denying the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  Evidence received subsequent to the October 1991, 
decision is new and material; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 
(2001).

3.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1991, the Board denied the veteran's claim for 
service connection for PTSD.  The evidence of record at that 
time included the veteran's service medical records, which do 
not show treatment for or diagnosis of a psychiatric 
disorder.  The service medical records also do not show 
treatment for any wounds received in action.  The veteran's 
DA Form 20 indicates that he served in Vietnam as a Cannoneer 
with Battery C, 2nd Battalion, 35th Artillery, for the period 
from March to December 1968, and with Battery A, 5th 
Battalion, 42nd Artillery, for the period from December 1968 
to March 1969.

Also of record at the time of the Board's 1991 decision was a 
letter from the United States Army and Joint Services 
Environmental Support Group (ESG), dated in November 1988, 
which indicated that the veteran's reported stressors could 
not be confirmed.  

In addition, the veteran submitted various military 
documents.  These records included Daily Staff Journal or 
Duty Officer's Log for Headquarters, 199th Infantry Brigade, 
for periods in April 1968.  Also, two Operational Reports 
were submitted, one of which was primarily illegible.  The 
legible Operational Report pertains to the 2nd Battalion, 35th 
Artillery, for the period ending July 31, 1968.  This 
Operation Report, among other things, notes that Battery C 
was split into two platoons, one of which had the mission of 
general support II FIELD FORCE, priority of fires to 2nd 
Battalion, 219th Artillery, OPCON for fires to 7th Battalion, 
8th Artillery.  The second platoon was assigned to general 
support II FIELD FORCE, reinforcing 2nd Battalion, 40th 
Artillery of the 199th Light Infantry Brigade.  Further, a 
Daily Staff Journal or Duty Officer's Log for April 10, 1968, 
for the "BDE FWD TOC" organization was submitted.  Finally, 
the veteran submitted a Ground Forces Commander's Situation 
Report, which indicates that the 199th Infantry Brigade 
continued Operation Wilderness from April 4 to 6, 1968. 

In its October 1991, decision, the Board found that the 
veteran's reported stressors were not verified.  The Board 
noted that the veteran's assertion of being  assigned to the 
199th Light Infantry Brigade was not confirmed by ESG.  The 
Board also noted that the veteran claimed to have been 
involved in the TET Offensive in April 1968, while assigned 
to the 199th Light Infantry Brigade; however, the Board found 
that the 1968 TET Offensive occurred in January and February 
1968.  In addition, the Board determined that the veteran's 
reported stressor of having been grazed in the head by a 
bullet during Operation Wilderness was not confirmed by ESG, 
and was not shown in the service medical records.  Finally, 
the Board determined that the veteran's reported stressor of 
being on "body bag" duty and witnessing the burial of 
Vietnamese in mass graves was not confirmed by the ESG.  
Therefore, the Board denied the veteran's claim for service 
connection for PTSD.

The Board's October 1991, denial is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In order to reopen the claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to the agency decisionmakers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In March 1995, the veteran submitted a petition to reopen his 
claim for service connection for PTSD.  The veteran indicated 
that he was exposed to mortar and rocket attacks, and that he 
served in combat with the 5th Battalion, 42nd Artillery 
("assigned to the 199th").  The veteran submitted various 
records in support of his assertion.  These records include 
Daily Staff Journal or Duty Officer's Log for the 2nd 
Battalion, 35th Artillery, for the period from April to July 
1968, and for the 5th Battalion, 42nd Artillery, for the 
period from February to March 1969.  

Having considered the evidence of record, the Board finds 
that new and material evidence has been submitted and that 
the claim should be reopened.  Specifically, the Board notes 
the veteran's claim that he was exposed to significant 
hostile action, was in personal danger, and was under mortar 
and rocket attacks.  The veteran's assertion is supported by 
the new evidence of record, which indicates that the 
organizations to which he was assigned while in Vietnam in 
June 1968, and February and March 1969 received repeated 
incoming rounds, including mortar and rocket attacks.  It is 
also noted that March 1969 records from the 5th Battalion, 
42nd Battery indicate that the veteran's unit (A Battery) 
terminated a support role of  the 199th Light Infantry 
Brigade, thus supporting the claim that his unit did support 
the 199th.  The prior evidence primarily related to the 
actions of the 199th Light Infantry Brigade, and it was not 
clear at that time that the veteran was indeed assigned to 
that unit.  Further, ESG could not confirm any of the 
veteran's alleged stressors at that time.  The new evidence 
is significant in that it supports the veteran's alleged 
stressors of being exposed to rocket and mortar attacks, and 
having had a support role for the 199th Light Infantry 
Brigade.  Accordingly, the claim is reopened.

Having reopened the claim, the Board must now decide whether 
entitlement to service connection has been established.  In 
this case, the Board finds that service connection for PTSD 
is warranted.  The record indicates that the veteran has been 
diagnosed with PTSD.  In addition, the record indicates that 
he was a cannoneer in Vietnam in an artillery unit, and 
served in support of an infantry unit.  Records from the 
organizations to which he was assigned indicate that they 
were involved in combat.  Given the veteran's primary 
military occupational specialty, the fact that he was 
assigned to an artillery unit, that his unit served in 
support of an infantry brigade, and given that his unit's 
records show involvement in combat and significant exposure 
to incoming rounds, as well as the fact that the veteran has 
been diagnosed with PTSD, it is the Board's conclusion that 
service connection must be granted.

The Board must point out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, the VCAA 
redefines the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
assistance to the veteran is required to comply with the duty 
to inform and assist.  In any event, in light of the fact 
that there is a complete grant of benefits in this case, the 
veteran cannot be prejudiced by its review of the claim on 
the basis of the current record.


ORDER

Entitlement to service connection for PTSD is granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

